UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06502 Name of Fund: BlackRock MuniYield Investment Fund (MYF) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BlackRock MuniYield Investment Fund, 55 East 52 nd Street, New York, NY 10055 Registrant’s telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 07/31/2011 Date of reporting period: 04/30/2011 Item 1 – Schedule of Investments BlackRock MuniYield Investment Fund (MYF) Schedule of Investments April 30, 2011 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds (000) Value Alaska — 0.6% Alaska Municipal Bond Bank Authority, RB, Series 1, 5.38%, 9/01/33 $ 1,000 $ 1,033,740 Arizona — 0.7% Pima County IDA, Refunding IDRB, Tucson Electric Power, 5.75%, 9/01/29 1,230 1,226,298 California — 19.9% California Educational Facilities Authority, RB, University of Southern California, Series A, 5.25%, 10/01/38 2,740 2,812,665 California Health Facilities Financing Authority, Refunding RB: Catholic Healthcare West, Series A, 6.00%, 7/01/39 710 714,025 St. Joseph Health System, Series A, 5.75%, 7/01/39 2,600 2,431,728 Sutter Health, Series B, 6.00%, 8/15/42 1,645 1,668,211 California State Public Works Board, RB: Department of General Services, Buildings 8 & 9, Series A, 6.25%, 4/01/34 4,525 4,623,826 Various Capital Projects, Sub-Series I-1, 6.38%, 11/01/34 1,265 1,306,859 Grossmont Union High School District, GO, Election of 2008, Series B, 4.75%, 8/01/45 4,925 4,223,483 Los Angeles Department of Airports, Refunding RB, Senior, Los Angeles International Airport, Series A, 5.00%, 5/15/35 5,420 5,279,297 Los Angeles Department of Water & Power, RB, Power System, Sub-Series A-1, 5.25%, 7/01/38 3,600 3,653,424 San Diego Regional Building Authority California, RB, County Operations Center & Annex, Series A, 5.38%, 2/01/36 3,310 3,319,069 San Francisco City & County Airports Commission, Refunding RB, Second Series A-3, Mandatory Put Bonds, AMT, 6.75%, 5/01/19 (a) 2,500 2,500,775 State of California, GO, Various Purpose, 6.00%, 3/01/33 2,535 2,708,521 35,241,883 Par Municipal Bonds (000) Value Colorado — 2.3% City & County of Denver Colorado, Refunding RB, Series A, 5.25%, 11/15/36 $ 4,050 $ 4,032,949 Delaware — 1.3% County of Sussex Delaware, RB, NRG Energy, Inc., Indian River Project, 6.00%, 10/01/40 2,440 2,380,635 District of Columbia — 1.2% District of Columbia Water & Sewer Authority, RB, Series A, 5.25%, 10/01/29 2,000 2,114,360 Florida — 9.7% City of Jacksonville Florida, RB, Series B (NPFGC), 5.13%, 10/01/32 1,500 1,474,095 County of Miami-Dade Florida, RB, Miami International Airport, Series A, AMT (NPFGC), 6.00%, 10/01/29 3,275 3,309,584 County of Osceola Florida, RB, Series A (NPFGC), 5.50%, 10/01/27 1,510 1,524,919 Hillsborough County IDA, RB, AMT, National Gypsum Co.: Series A, 7.13%, 4/01/30 2,500 2,188,775 Series B, 7.13%, 4/01/30 3,750 3,283,162 Manatee County Housing Finance Authority, RB, Series A, AMT (Ginnie Mae), 5.90%, 9/01/40 775 822,903 Santa Rosa County School Board, COP, Refunding, Series 2 (NPFGC), 5.25%, 2/01/26 1,015 1,023,404 South Lake County Hospital District, RB, South Lake Hospital Inc., 6.38%, 10/01/34 1,150 1,132,750 Village Center Community Development District, RB, Series A (NPFGC): 5.38%, 11/01/34 1,995 1,643,581 5.13%, 11/01/36 1,000 783,380 17,186,553 Georgia — 4.1% County of Fulton Georgia, RB (NPFGC), 5.25%, 1/01/35 1,000 1,006,690 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the following list: AGC Assured Guaranty Corp. HFA Housing Finance Agency AGM Assured Guaranty Municipal Corp. HRB Housing Revenue Bonds AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority COP Certificates of Participation IDRB Industrial Development Revenue Bonds EDA Economic Development Authority ISD Independent School District ERB Education Revenue Bonds NPFGC National Public Finance Guarantee Corp. GO General Obligation Bonds RB Revenue Bonds S/F Single-Family BLACKROCK MUNIYIELD INVESTMENT FUND APRIL 30, 2011 1 BlackRock MuniYield Investment Fund (MYF) Schedule of Investments (continued) (Percentages shown are based on Net Assets) Par Municipal Bonds (000) Value Georgia (concluded) Municipal Electric Authority of Georgia, Refunding RB, Project One, Sub-Series D, 6.00%, 1/01/23 $ 5,600 $ 6,266,064 7,272,754 Illinois — 10.2% Chicago Park District, GO, Harbor Facilities, Series C, 5.25%, 1/01/40 2,660 2,648,083 City of Chicago Illinois, Refunding RB, General, Third Lien, Series C, 6.50%, 1/01/41 (b) 1,275 1,358,691 County of Cook Illinois, GO, Refunding, Series A, 5.25%, 11/15/33 3,345 3,347,408 Illinois Finance Authority, Refunding RB: Central DuPage Health, Series B, 5.38%, 11/01/39 1,200 1,119,816 Northwestern Memorial Hospital, Series A, 6.00%, 8/15/39 4,160 4,305,059 OSF Healthcare System, Series A, 6.00%, 5/15/39 1,975 1,907,455 Railsplitter Tobacco Settlement Authority, RB: 5.50%, 6/01/23 1,370 1,321,886 6.00%, 6/01/28 390 375,079 State of Illinois, RB, Build Illinois, Series B, 5.25%, 6/15/34 1,700 1,644,648 18,028,125 Indiana — 4.0% Indiana Finance Authority, Refunding RB, Trinity Health, Series B, 4.50%, 12/01/37 3,000 2,422,560 Indiana Municipal Power Agency, RB, Series B, 6.00%, 1/01/39 4,525 4,639,030 7,061,590 Kansas — 1.9% Kansas Development Finance Authority, Refunding RB, Adventist Health, 5.50%, 11/15/29 3,250 3,373,240 Kentucky — 4.2% Kentucky Economic Development Finance Authority, Refunding RB, Owensboro Medical Health System, Series A, 6.38%, 6/01/40 1,300 1,233,414 Louisville & Jefferson County Metropolitan Government Parking Authority, RB, Series A, 5.75%, 12/01/34 3,200 3,374,912 Louisville/Jefferson County Metropolitan Government, Refunding RB, Jewish Hospital & St. Mary's HealthCare, 6.13%, 2/01/37 2,955 2,892,856 7,501,182 Louisiana — 0.8% Louisiana Local Government Environmental Facilities & Community Development Authority, RB, Westlake Chemical Corp., Series A-1, 6.50%, 11/01/35 1,420 1,425,481 Par Municipal Bonds (000) Value Massachusetts — 3.9% Massachusetts HFA, HRB, Series B, AMT, 5.50%, 6/01/41 $ 2,535 $ 2,359,274 Massachusetts HFA, Refunding HRB, Series F, AMT, 5.70%, 6/01/40 2,090 2,018,020 Massachusetts HFA, Refunding RB, Series C, AMT, 5.35%, 12/01/42 1,630 1,489,168 Massachusetts State College Building Authority, RB, Series A, 5.50%, 5/01/39 1,000 1,034,650 6,901,112 Michigan — 4.1% Kalamazoo Hospital Finance Authority, Refunding RB, Bronson Methodist Hospital, 5.50%, 5/15/36 3,945 3,754,614 Michigan State Building Authority, Refunding RB, Facilities Program, Series I, 6.00%, 10/15/38 1,250 1,300,188 Royal Oak Hospital Finance Authority Michigan, Refunding RB, William Beaumont Hospital, 8.25%, 9/01/39 1,970 2,233,527 7,288,329 Nebraska — 0.3% Lancaster County Hospital Authority No. 1, RB, Immanuel Obligation Group, 5.63%, 1/01/40 625 610,600 Nevada — 8.0% City of Las Vegas Nevada, GO, Limited Tax, Performing Arts Center, 6.00%, 4/01/34 2,850 3,026,757 County of Clark Nevada, GO, Refunding, Transportation, Series A, 5.00%, 12/01/29 3,600 3,667,788 County of Clark Nevada, RB: Motor Vehicle Fuel Tax, 5.00%, 7/01/28 1,300 1,317,316 Series B, 5.75%, 7/01/42 6,055 6,107,921 14,119,782 New Jersey — 2.8% New Jersey EDA, Refunding RB, New Jersey American Water Co., Inc. Project, Series A, AMT, 5.70%, 10/01/39 2,250 2,224,913 New Jersey Transportation Trust Fund Authority, RB, Transportation System, Series A, 5.88%, 12/15/38 2,670 2,783,822 5,008,735 New York — 4.4% City of Troy New York, Refunding RB, Rensselaer Polytechnic, Series A, 5.13%, 9/01/40 115 110,035 New York City Municipal Water Finance Authority, RB, Second General Resolution, Series EE, 5.38%, 6/15/43 760 783,864 New York City Transitional Finance Authority, RB, Fiscal 2009, Series S-3, 5.25%, 1/15/39 2,500 2,526,625 2 BLACKROCK MUNIYIELD INVESTMENT FUND APRIL 30, 2011 BlackRock MuniYield Investment Fund (MYF) Schedule of Investments (continued) (Percentages shown are based on Net Assets) Par Municipal Bonds (000) Value New York (concluded) New York Liberty Development Corp., Refunding RB, Second Priority, Bank of America Tower at One Bryant Park Project, 6.38%, 7/15/49 $ 1,200 $ 1,201,128 Triborough Bridge & Tunnel Authority, RB, General, Series A-2, 5.38%, 11/15/38 3,030 3,102,508 7,724,160 North Carolina — 2.5% North Carolina Medical Care Commission, RB, Novant Health Obligation, Series A, 4.75%, 11/01/43 5,420 4,384,130 Pennsylvania — 3.4% Pennsylvania Economic Development Financing Authority, RB, American Water Co. Project, 6.20%, 4/01/39 1,075 1,122,042 Pennsylvania Turnpike Commission, RB, Sub-Series B, 5.25%, 6/01/39 5,150 4,931,176 6,053,218 Puerto Rico — 0.6% Puerto Rico Sales Tax Financing Corp., RB, First Sub-Series A, 6.00%, 8/01/42 1,000 998,490 Texas — 7.4% Conroe ISD Texas, GO, School Building, Series A, 5.75%, 2/15/35 1,800 1,913,004 Harris County Health Facilities Development Corp., Refunding RB, Memorial Hermann Healthcare System, Series B, 7.25%, 12/01/35 800 867,792 Lower Colorado River Authority, RB, 5.75%, 5/15/28 1,620 1,705,698 North Texas Tollway Authority, RB, System, First Tier, Series K-1 (AGC), 5.75%, 1/01/38 1,000 1,011,030 Tarrant County Cultural Education Facilities Finance Corp., RB, Scott & White Healthcare, 6.00%, 8/15/45 3,795 3,864,904 Texas Private Activity Bond Surface Transportation Corp., RB, Senior Lien, NTE Mobility Partners LLC, North Tarrant Express Managed Lanes Project, 6.88%, 12/31/39 3,600 3,693,240 13,055,668 Utah — 1.2% City of Riverton Utah, RB, IHC Health Services Inc., 5.00%, 8/15/41 2,370 2,195,995 Virginia — 1.1% Virginia Public School Authority, RB, School Financing, 6.50%, 12/01/35 1,700 1,875,100 Total Municipal Bonds – 100.6% 178,094,109 Municipal Bonds Transferred to Tender Par Option Bond Trusts (c) (000) Value California — 22.0% Bay Area Toll Authority, Refunding RB, San Francisco Bay Area, Series F-1, 5.63%, 4/01/44 $ 2,680 $ 2,767,577 California Educational Facilities Authority, RB, University of Southern California, Series A, 5.25%, 10/01/39 4,200 4,308,780 Grossmont Union High School District, GO, Election of 2008, Series B, 5.00%, 8/01/40 6,000 5,590,260 Los Angeles Community College District California, GO, Election of 2008: Series A, 6.00%, 8/01/33 7,697 8,308,389 Series C, 5.25%, 8/01/39 5,250 5,303,235 Los Angeles Unified School District California, GO, Series I, 5.00%, 1/01/34 790 766,995 San Diego Public Facilities Financing Authority, Refunding RB, Series B, 5.50%, 8/01/39 8,412 8,630,315 University of California, RB, Series O, 5.75%, 5/15/34 3,000 3,192,390 38,867,941 Colorado — 1.2% Colorado Health Facilities Authority, Refunding RB, Catholic Healthcare, Series A, 5.50%, 7/01/34 2,149 2,152,052 District of Columbia — 3.8% District of Columbia, RB, Series A, 5.50%, 12/01/30 2,805 3,050,774 District of Columbia Water & Sewer Authority, RB, Series A, 5.50%, 10/01/39 3,507 3,645,928 6,696,702 Florida — 4.5% City of Jacksonville Florida, RB, Better Jacksonville (NPFGC), 5.00%, 10/01/27 2,700 2,727,459 Hillsborough County Aviation Authority, RB, Series A, AMT (AGC), 5.50%, 10/01/38 3,869 3,659,553 Lee County Housing Finance Authority, RB, Multi-County Program, Series A-2, AMT (Ginnie Mae), 6.00%, 9/01/40 1,425 1,514,832 7,901,844 Illinois — 4.3% Illinois Finance Authority, RB, University of Chicago, Series B, 6.25%, 7/01/38 5,300 5,869,644 Illinois State Toll Highway Authority, RB, Series B, 5.50%, 1/01/33 1,750 1,769,016 7,638,660 Nevada — 6.4% Clark County Water Reclamation District, GO: Limited Tax, 6.00%, 7/01/38 5,000 5,404,150 Series B, 5.50%, 7/01/29 5,668 6,012,152 11,416,302 BLACKROCK MUNIYIELD INVESTMENT FUND APRIL 30, 2011 3 BlackRock MuniYield Investment Fund (MYF) Schedule of Investments (continued) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Tender Par Option Bond Trusts (c) (000) Value New Hampshire — 1.3% New Hampshire Health & Education Facilities Authority, Refunding RB, Dartmouth College, 5.25%, 6/01/39 $ 2,159 $ 2,236,529 New Jersey — 3.6% New Jersey State Housing & Mortgage Finance Agency, RB, S/F Housing, Series CC, 5.25%, 10/01/29 2,291 2,306,765 New Jersey Transportation Trust Fund Authority, RB, Transportation System, Series A (AGM), 5.00%, 12/15/32 4,000 3,994,520 6,301,285 New York — 4.7% New York City Municipal Water Finance Authority, RB, Series FF-2, 5.50%, 6/15/40 2,504 2,610,743 New York State Dormitory Authority, ERB, Series B, 5.25%, 3/15/38 5,700 5,810,124 8,420,867 Ohio — 1.6% County of Allen Ohio, Refunding RB, Catholic Healthcare, Series A, 5.25%, 6/01/38 3,120 2,793,149 South Carolina — 1.9% South Carolina State Public Service Authority, RB, Santee Cooper, Series A, 5.50%, 1/01/38 3,240 3,396,622 Texas — 5.4% City of San Antonio Texas, Refunding RB, Series A, 5.25%, 2/01/31 3,989 4,206,947 Harris County Cultural Education Facilities Finance Corp., RB, Hospital, Texas Children's Hospital Project, 5.50%, 10/01/39 5,400 5,353,722 9,560,669 Virginia — 1.0% Fairfax County IDA Virginia, Refunding RB, Health Care, Inova Health System, Series A, 5.50%, 5/15/35 1,749 1,755,479 Wisconsin — 1.7% Wisconsin Health & Educational Facilities Authority, Refunding RB, Froedtert & Community Health Inc., 5.25%, 4/01/39 3,289 3,010,773 Total Municipal Bonds Transferred to Tender Option Bond Trusts – 63.4% 112,148,874 Total Long-Term Investments (Cost – $291,608,375) – 164.0% 290,242,983 Short-Term Securities Shares FFI Institutional Tax-Exempt Fund, 0.23% (d)(e) 5,125,662 5,125,662 Total Short-Term Securities (Cost – $5,125,662) – 2.9% 5,125,662 Value Total Investments (Cost – $296,734,037*) – 166.9% $ 295,368,645 Other Assets Less Liabilities – 1.5% 2,739,501 Liability for Trust Certificates, Including Interest Expense and Fees Payable – (34.8)% (61,675,333) Preferred Shares, at Redemption Value – (33.6)% (59,479,633) Net Assets Applicable to Common Shares – 100.0% $ 176,953,180 * The cost and unrealized appreciation (depreciation) of investments as of April 30, 2011, as computed for federal income tax purposes, were as Aggregate follows: cost $ 235,851,966 Gross unrealized appreciation $6,069,964 Gross unrealized depreciation Net unrealized depreciation $(2,117,308) (a) Variable rate security. Rate shown is as of report date. (b) When-issued security. Unsettled when-issued transactions were as follows: Unrealized Counterparty Value Appreciation Citigroup Global Markets, Inc. $ 1,358,691 $ (c) Securities represent bonds transferred to a tender option bond trust in exchange for which the Fund acquired residual interest certificates. These securities serve as collateral in a financing transaction. (d) Investments in companies considered to be an affiliate of the Fund during the period, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, as amended, were as follows: Shares Shares Held at Held at July 31, Net April 30, Affiliate 2010 Activity 2011 Income FFI Institutional Tax-Exempt Fund 7,411,011 (2,285,349) 5,125,662 $ 4,511 (e) Represents the current yield as of report date. 4 BLACKROCK MUNIYIELD INVESTMENT FUND APRIL 30, 2011 BlackRock MuniYield Investment Fund (MYF) Scheduleof Investments (concluded) • Financial futures contracts sold as of April 30, 2011 were as follows: Notional Unrealized Contracts Issue Exchange Expiration Value Depreciation 132 10-Year U.S. Treasury Note Chicago Board of Trade June 2011 $ 15,643,812 $ (346,751) •Fair Value Measurements - Various inputs are used in determining the fair value of investments and derivative financial instruments. These inputs are summarized in three broad levels for financial reporting purposes as follows •Level 1 — price quotations in active markets/exchanges for identical assets and liabilities •Level 2 — other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) •Level 3 — unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Fund's own assumptions used in determining the fair value of investments and derivative financial instruments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Fund's policy regarding valuation of investments and derivative financial instruments and other significant accounting policies, please refer to the Fund’s most recent financial statements as contained in its semi-annual report. The following tables summarize the inputs used as of April 30, 2011 in determining the fair valuation of the Fund's investments and derivative financial instruments: Valuation Inputs Level 1 Level 2 Level 3 Total Assets: Investments: Long-Term Investments 1 — $290,242,983 — $ 290,242,983 Short-Term Securities $ 5,125,662 — — 5,125,662 Total $ 5,125,662$290,242,983 — $ 295,368,645 1 See above Schedule of Investments for values in each state or political subdivision. Valuation Inputs Level 1 Level 2 Level 3 Total Derivative Financial Instruments 2 Liabilities: Interest rate contracts $ (346,751) — — $ 2 Derivative financial instruments are financial futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. BLACKROCK MUNIYIELD INVESTMENT FUND APRIL 30, 2011 5 Item 2  Controls and Procedures 2(a)  The registrant's principal executive and principal financial officers or persons performing similar functions have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 31940 Act3)) areeffective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock MuniYield Investment Fund By: /S/ John M. Perlowski John M. Perlowski Chief Executive Officer of BlackRock MuniYield Investment Fund Date: June 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /S/ John M. Perlowski John M. Perlowski Chief Executive Officer (principal executive officer) of BlackRock MuniYield Investment Fund Date: June 24, 2011 By: /S/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock MuniYield Investment Fund Date: June 24, 2011
